Citation Nr: 0619230	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-29 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for residuals of a left 
acromioclavicular separation.  

2.	Entitlement to an increased evaluation for patellofemoral 
syndrome, left knee, currently evaluated as 0 percent 
disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had verified active service from June 1977 to 
June 1981.  The record indicates that the veteran also served 
on active duty from January 1987 to January 2003.                  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2003 of the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida.  The case was later 
transferred to the VA Regional Office (RO) in Chicago, 
Illinois.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record indicates that notice in accordance with the 
Veterans Claims Assistance Act of 2000 was not provided to 
the veteran until after the August 2003 Statement of the 
Case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); Mayfield v. Nicholson, No. 05-7157, 2006 U.S. App. 
LEXIS 8145 (Fed. Cir. April 5, 2006).

The Board also notes that the veteran has not undergone VA 
compensation examination since September 2002, approximately 
four months prior to his discharge from service.  



Accordingly, the case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA, 
and its implementing regulations, court 
decisions, and VA directives is 
completed, to at least include a VCAA 
notice letter advising the veteran of the 
evidence necessary to substantiate his 
claims, and the respective obligations of 
VA and the veteran in obtaining that 
evidence.  He should also be requested to 
provide any evidence in his possession 
(not already submitted) that pertains to 
the claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), and 
Mayfield, supra.    

2.  The veteran should be scheduled for a 
VA examination with an appropriate 
specialist to determine the nature, 
severity and etiology of the veteran's 
shoulder and knee disorders.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.   
 
3.  With regard to the veteran's claim 
for service connection for a left 
shoulder disorder, the specialist should 
advance an opinion as to the likelihood 
(likely, at least as likely as not, not 
likely) that any shoulder disorder 
relates to the veteran's active service.  
The specialist should provide a complete 
rationale for conclusions reached.  
4.  The RO should then - after issuing 
the VCAA notice and conducting the 
medical examination - readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


